Citation Nr: 0308786	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  94-14 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel



INTRODUCTION

The veteran had active service from October 20, 1978 to 
February 16, 1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision by 
which the RO confirmed and continued a 10 percent disability 
rating for hemorrhoids.  

In May 1997 the Board previously remanded this matter for 
additional development.  That development having been 
accomplished to the extent possible, the matter was returned 
to the Board for further appellate consideration.  


FINDING OF FACT

The veteran's hemorrhoid disability is manifested by no more 
than external hemorrhoids with no evidence of bleeding.


CONCLUSION OF LAW

The criteria for assignment of a disability rating in excess 
of 10 percent for hemorrhoids have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.665, 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7336 
(2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that a 50 or 60 percent evaluation is 
warranted for his service connected hemorrhoid disability.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is, in turn, based on the average 
impairment of earning capacity caused by a given disability.  
See 38 U.S.C.A. § 1155 (West 2002) and 38 C.F.R. § 4.1 
(2002).  Separate diagnostic codes identify the evaluations 
to be assigned to the various disabilities.  If there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2002).  In assessing a claim for a higher 
rating, the history of the disability should be considered.  
See 38 C.F.R. §§ 4.1, 4.2 (2002); Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  

The RO evaluated the veteran's hemorrhoids at 10 percent 
disabling under Diagnostic Code 7336, 38 C.F.R. § 4.114 
(2002).  Under this provision, a 10 percent evaluation is 
warranted where the evidence shows large or thrombotic 
hemorrhoids, irreducible, with excessive redundant tissue and 
evidencing frequent recurrences.  The maximum, 20 percent 
evaluation, is assigned for persistent bleeding with 
secondary anemia, or with fissures.

The relevant evidence of record includes the veteran's 
contentions, VA examination reports, and VA treatment 
records.  VA treatment records dated from August 1992 to 
April 1993 show treatment in August 1992 for complaints of 
pain with bowel movements for the past year and blood in the 
toilet water.  A physical examination conducted at that time 
revealed skin tags around the anus, but no external 
hemorrhoids.  A discharge summary dated in April 1993 
reflects large external hemorrhoids with no active bleeding.  
A June 1993 progress note reports follow up for status post 
colostomy reversal performed in April 1993.  The veteran 
denied any pain, constipation, diarrhea or blood in stools 
since the reversal.  VA treatment records dated from June 
1993 to July 1997 report that a rectal examination conducted 
in August 1996 was within normal limits.  Some hemorrhoid 
problems were noted in November 1996.  VA treatment records 
from June 1999 to April 2000 report the results of a rectal 
examination in February 2000 as showing firm anal sphincter 
tone, firm and nontender prostate, negative for occult blood.  
The examiner assessed hemorrhoids.  

The report of the VA examination conducted in December 2002 
notes that the veteran was a poor historian who indicated 
that he had seven surgeries for hemorrhoids, that hemorrhoids 
and colostomy mean the same thing, and that he was suffering 
from a fever of yellow fever kind.  He reported that his 
hemorrhoids bleed sometimes.  He indicated that he treated 
the hemorrhoids with mineral oil that he took internally and 
externally.  The examiner indicated that she observed 
external hemorrhoids with no external evidence of bleeding.  
The veteran would not permit a rectal examination and refused 
to have laboratory work done.  

The Board finds that a disability rating in excess of 10 
percent for the veteran's hemorrhoid disability is not 
warranted.  While the veteran complains that his hemorrhoids 
occasionally bleed, there is no objective evidence of this 
fact.  More importantly, occasional bleeding does not equate 
to persistent bleeding such as would warrant the higher 20 
percent rating.  Further, even were this considered 
persistent bleeding, given the absence of evidence showing 
secondary anemia or fissures, the disability picture would 
not more nearly approximate the criteria for the higher 
rating.  Consequently, a rating in excess of 10 percent is 
not warranted.  

The Board has considered whether a higher disability rating 
is warranted under a related diagnostic code, but finds that 
it is not.  On this point, in the absence of evidence showing 
that the veteran's hemorrhoids resulted in impairment of 
sphincter control, stricture, prolapse or anal fistulas, a 
higher rating under Diagnostic Codes 7332 through 7335 is not 
warranted. 


Accordingly, the Board concludes that the preponderance of 
the evidence is against assignment of a disability rating in 
excess of 10 percent for the veteran's hemorrhoids.  The 
Board has considered the requirement of 38 C.F.R. § 4.3 to 
resolve any reasonable doubt regarding the current level of 
the veteran's disability in his favor, but there is no doubt 
which can be resolved in his favor.  The medical evidence 
does not show any of the symptomatology associated with a 
higher disability rating.  There are no other diagnostic 
codes potentially applicable to this disorder, as discussed 
above.

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West. 2002)), which became effective during the 
pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA-November 9, 2000-or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
These regulations likewise apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA as 
of that date, with certain exceptions not applicable to this 
case.  A discussion of the pertinent VCAA and regulatory 
provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants"). 

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.  Where a substantially complete application is 
filed, VA is required to notify the claimant of the evidence 
needed to substantiate the claim for benefits.  In this 
instance, the RO notified the veteran of the evidence needed 
to substantiate the claim for an increased rating for 
hemorrhoids by way of the statement of the case (SOC) and the 
four supplemental statements of the case (SSOCs).  

Lastly, VA must notify a claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, will be obtained by the 
Secretary on behalf of the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 66 Fed. Reg. 45,620, 45,630 (2001) (codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The RO notified the veteran of whose 
obligation it was to produce evidence to substantiate the 
claim in letters dated in February 2001 and April 2001.  The 
veteran was notified of the new obligations under VCAA and 
its implementing regulations in the January 2003 SSOC and in 
letters relating to separate issues.  These documents, as a 
whole, informed the veteran what evidence and information VA 
would be obtaining.  These documents explained that VA would 
make reasonable efforts to help the veteran get evidence such 
as medical records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Further, the veteran 
was notified of the provisions of 38 C.F.R. § 3.655 in the 
previously noted February and April 2001 letters.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and newly 
promulgated 38 C.F.R. § 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provision under 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).  In this 
case, there is no outstanding evidence to be obtained, either 
by VA or the veteran.  The veteran was given the opportunity 
to identify any healthcare providers who treated his 
disability.  See VA letters dated in November 1997, September 
2000, February 2001, and April 2001.  The veteran did not 
provide this information.  The veteran has not referenced any 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to this claim.  Since he has not provided 
that information, there is nothing further VA can do to 
assist him.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
provided the opportunity to undergo VA examination.  The 
veteran was scheduled for several examinations and failed to 
report several times.  He finally reported to the examination 
scheduled in December 2002, but decided not to have the 
rectal examination or laboratory work conducted.  Given that 
the veteran was notified of the ramifications of failing to 
cooperate in VA examinations under 38 C.F.R. § 3.655 (2002), 
and considering the veteran's refusal to allow the noted 
procedures, the Board finds that providing another VA 
examination is unlikely to result in any additional evidence.  
To the extent that the representative in the April 2003 brief 
suggests that the failure to present findings regarding 
secondary anemia and fissures renders the 2002 examination 
inadequate, given that the veteran chose not to submit to the 
procedure that would have allowed the examiner to evaluate 
these conditions, the Board finds this contention 
unpersuasive.  Accordingly, a remand to schedule another 
examination is not warranted.  

There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's service-
connected hemorrhoid condition since he was last examined.  
There are no records suggesting an increase in disability has 
occurred as compared to the last VA examination findings.  
The Board concludes there is sufficient evidence to rate the 
service-connected condition fairly.  See also VAOPGCPREC 11-
95 (the duty to assist does not require that a claim be 
remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted).

Taken together, the Board is persuaded that there is no 
reasonable possibility that further development would unearth 
any additional relevant evidence.  Based on the veteran's 
inability or refusal to cooperate with VA's efforts to 
develop the claim for the past six years, further attempts to 
develop under the VCAA would clearly be futile.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided). 
















	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a disability rating in excess of 10 percent 
for hemorrhoids is denied.


	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

